       Case 2:21-cr-00013-MCE Document 24 Filed 06/15/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA Bar No. 122664
     Federal Defender
 2   NOA EVA OREN, CA Bar No. 297100
     Assistant Federal Defender
 3   Office of the Federal Defender
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorney for Defendant
     BENJAMIN BUTLER
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                          Case No. 2:21-cr-00013-MCE

12                       Plaintiff,                     STIPULATION TO VACATE STATUS, SET
                                                        FOR CHANGE OF PLEA; ORDER
13   vs.
                                                        Date: June 17, 2021
14   BENJAMIN BUTLER,                                   Time: 10:00 a.m.
                                                        Judge: Hon. Morrison C. England
15                      Defendant.

16
17
             IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES that the status
18
     currently scheduled on June 24, 2021, at 10:00 a.m. be vacated, and that a change of plea be
19
     scheduled for June 17, 2021 at 10:00 a.m. before the Honorable Morrison C. England, United
20
     States District Judge. Time has previously been excluded through June 24, 2021. CR 20.
21
22                                                     Respectfully submitted,
23                                                     HEATHER E. WILLIAMS
                                                       Federal Defender
24
25   Date: June 14, 2021                               /s/ Noa Oren
                                                       NOA EVA OREN
26                                                     Assistant Federal Defenders
                                                       Attorneys for Defendant
27                                                     BENJAMIN BUTLER
28
                                                       PHILLIP A. TALBERT
      Stipulation to Vacate Status and Set Change of     1         United States v. Butler, 2:21-cr-00013-MCE
      Plea
       Case 2:21-cr-00013-MCE Document 24 Filed 06/15/21 Page 2 of 3


                                                       Acting United States Attorney
 1
 2   Date: June 14, 2021                               /s/ Ross Pearson
                                                       ROSS PEARSON
 3                                                     Assistant United States Attorney
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation to Vacate Status and Set Change of      2          United States v. Butler, 2:21-cr-00013-MCE
      Plea
       Case 2:21-cr-00013-MCE Document 24 Filed 06/15/21 Page 3 of 3


                                                       ORDER
 1
 2           The status currently set for July 15, 2021 is VACATED and a further change of plea

 3   hearing is set for June 17, 2021, at 10:00 a.m.

 4           IT IS SO ORDERED.

 5
 6   Dated: June 15, 2021

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation to Vacate Status and Set Change of     3     United States v. Butler, 2:21-cr-00013-MCE
      Plea
